CONCURRING OPINION.
Rombauer, P. J.
When this case was last before this court, I concurred in the result of an opinion, which reversed the judgment and remanded the cause in order that the plaintiff might have an opportunity upon a second trial to make a showing entitling him to a recovery. We have frequently done this in cases where a judgment was rendered in favor of a party, and was reversed by us as unsupported by the evidence, and where there was a probability that upon a second trial such party might make a better showing. As the case is now finally to be disposed of, I deem it proper to say that I did not concur in so much of the opinion as held that there was some evidence at the preceding trial of a completed contract of insurance. ' That view, -as the opinion reported in 53 Mo. App. 625 shows, was sought to be supported on the theory that from *439proof of an agent’s power to reject an application an inference is adniissible of bis power to accept it. Such, I contend, is neither the law of agency nor the law of evidence. A right to solicit necessarily includes a right not to take and hence to reject. But how from a right to reject a power of unconditional acceptance can be deduced by logical inference, I can not conceive. I doubt whether a case can be found within the range of the decided law that so holds.
I concede that, under the rules governing appellate procedure in this state, the opinion filed in this cause upon its last appeal was the proper guide for the trial court at the last trial, being the law of the case. There is, however, this essential difference between the last and the preceding trial. At the preceding trial the admission claimed arose, if at all, upon the defendant’s answer at the time, and hence was a record admission. Upon the last trial the admission claimed arose upon an abandoned pleading, which, though admissible in evidence under our practice, furnishes the weakest kind of evidence, and is subject to rebuttal. It was thoroughly rebutted by the uncontroverted proof of the agent’s limited authority, and there was no evidence whatever that the defendant ever held out its agent, either to the plaintiff or anyone else, as possessing greater powers than those contained in the written authority under which he acted. As all the facts have now been elicited and still fail to show any right of recovery on the plaintiff’s part, there is no reason why the cause should be remanded for further trial.